Dismissed and Memorandum Opinion filed October 15, 2013




                                 In The

                 Fourteenth Court of Appeals

                          NO. 14-13-00315-CV
                          NO. 14-13-00316-CV
                          NO. 14-13-00317-CV
                          NO. 14-13-00318-CV
                          NO. 14-13-00319-CV
                          NO. 14-13-00320-CV
                          NO. 14-13-00321-CV
                          NO. 14-13-00322-CV



                           EX PARTE K.L.B.


                 On Appeal from the 268th District Court
                         Fort Bend County, Texas
Trial Court Cause No. 12-DCR-059320; 12-DCR-059320A; 12-DCR-059320B;
 12-DCR-060479; 12-DCR-060479A; 12-DCR-059451; 12-DCR-059451A; 12-
                              DCR-059451B

              MEMORANDUM                  OPINION


     On September 6, 2013, this court issued an order stating that unless
appellant submitted a brief in each of these appeals, together with a motion
reasonably explaining why the brief was late, on or before, August 26, 2013, the
court would dismiss the appeal in each case for want of prosecution. See Tex. R.
App. P. 42.3(b).

      Appellant filed no response. Accordingly, in each case the appeal is ordered
dismissed.



                                                         PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Jamison.




                                        2